


REVANCE THERAPEUTICS, INC.
2014 INDUCEMENT PLAN

STOCK OPTION GRANT NOTICE

Revance Therapeutics, Inc. (the “Company”), pursuant to its 2014 Inducement Plan
(the “Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all of the terms and conditions as set forth in this notice, in the Option
Agreement, the Plan and the Notice of Exercise, all of which are attached hereto
and incorporated herein in their entirety. Capitalized terms not explicitly
defined herein but defined in the Plan or the Option Agreement will have the
same definitions as in the Plan or the Option Agreement. If there is any
conflict between the terms in this notice and the Plan, the terms of the Plan
will control.


Optionholder:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Shares Subject to Option:
 
Exercise Price (Per Share):
 
Total Exercise Price:
 
Expiration Date:
 
Type of Grant
Nonstatutory Stock Option
Vesting Schedule
 



[Vesting Acceleration: Notwithstanding the foregoing, upon the termination
without Cause (as such term is defined in the Company’s Employee Equity Vesting
Policy) by the Company (or a successor, if appropriate) of Optionholder’s
service as an Employee in connection with or within twelve (12) months following
the consummation of a Change in Control, the vesting of this option award shall
accelerate in full, effective upon such termination of employment. In the event
of a Change in Control, if the Company’s successor does not agree to assume this
option award, or to substitute an equivalent award or right for this option
award, then the vesting of this option award shall accelerate in full, effective
immediately prior to the consummation of such Change in Control.]
Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan. Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of (i) options
previously granted and delivered to Optionholder, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable

    
109779885 v3

--------------------------------------------------------------------------------




law and (iii) any written employment or severance arrangement that would provide
for vesting acceleration of this option upon the terms and conditions set forth
therein.
By accepting this option, Optionholder consents to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.


REVANCE THERAPEUTICS, INC.
By:_______________________________
Title:_____________________________
Date:______________________________
OPTIONHOLDER:
[NAME]
___________________________________
Signature
Date:_______________________________

ATTACHMENTS: Option Agreement, 2014 Inducement Plan and Notice of Exercise



2.
109779885 v3

--------------------------------------------------------------------------------




REVANCE THERAPEUTICS, INC.
2014 INDUCEMENT PLAN
OPTION AGREEMENT

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Revance Therapeutics, Inc. (the “Company”) has granted you a
nonstatutory stock option under its 2014 Inducement Plan (the “Plan”) to
purchase the number of shares of the Company’s Common Stock indicated in your
Grant Notice at the exercise price indicated in your Grant Notice. The option is
granted to you effective as of the date of grant set forth in the Grant Notice
(the “Date of Grant”). If there is any conflict between the terms in this Option
Agreement and the Plan, the terms of the Plan will control. Capitalized terms
not explicitly defined in this Option Agreement or in the Grant Notice but
defined in the Plan will have the same definitions as in the Plan.
The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:
1.VESTING. Subject to the provisions contained herein, your option will vest as
provided in your Grant Notice. Vesting will cease upon the termination of your
Continuous Service.
2.NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.
3.EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee eligible
for overtime compensation under the Fair Labor Standards Act of 1938, as amended
(that is, a “Non-Exempt Employee”), and except as otherwise provided in the
Plan, you may not exercise your option until you have completed at least six (6)
months of Continuous Service measured from the Date of Grant, even if you have
already been an employee for more than six (6) months. Consistent with the
provisions of the Worker Economic Opportunity Act, you may exercise your option
as to any vested portion prior to such six (6) month anniversary in the case of
(i) your death or disability, (ii) a Corporate Transaction in which your option
is not assumed, continued or substituted, (iii) a Change in Control or (iv) your
termination of Continuous Service on your “retirement” (as defined in the
Company’s benefit plans).
4.EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”). You may not exercise your option
prior to vesting.
5.METHOD OF PAYMENT. You must pay the full amount of the exercise price for the
shares you wish to exercise. You may pay the exercise price in one of the
following manners:
(a)By cash or by check, bank draft, electronic transfer or money order payable
to the Company.
(b)Pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of

1.
109779885 v3

--------------------------------------------------------------------------------




cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate exercise price to the Company from the sales proceeds. This manner
of payment is also known as a “broker-assisted exercise”, “same day sale”, or
“sell to cover”.
(c)By delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.
(d)Subject to the consent of the Company at the time of exercise, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Common Stock issued upon exercise of your option by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price. You must pay any remaining balance of the aggregate exercise
price not satisfied by the “net exercise” in cash or other permitted form of
payment. Shares of Common Stock will no longer be outstanding under your option
and will not be exercisable thereafter if those shares (i) are used to pay the
exercise price pursuant to the “net exercise,” (ii) are delivered to you as a
result of such exercise, and (iii) are withheld to satisfy your tax withholding
obligations.
6.WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.
7.SECURITIES LAW COMPLIANCE. In no event may you exercise your option unless the
shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).
8.TERM. You may not exercise your option before the Date of Grant or after the
expiration of the option’s term. The term of your option expires, subject to the
provisions of Section 5(h) of the Plan, upon the earliest of the following:
(a)    immediately upon the termination of your Continuous Service for Cause;
(b)    three (3) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has

2.
109779885 v3

--------------------------------------------------------------------------------




been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service; provided further, if during any part of
such three (3) month period, the sale of any Common Stock received upon exercise
of your option would violate the Company’s insider trading policy, then your
option will not expire until the earlier of the Expiration Date or until it has
been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service during which the sale of the Common Stock
received upon exercise of your option would not be in violation of the Company’s
insider trading policy. Notwithstanding the foregoing, if (i) you are a
Non-Exempt Employee, (ii) your Continuous Service terminates within six (6)
months after the Date of Grant, and (iii) you have vested in a portion of your
option at the time of your termination of Continuous Service, your option will
not expire until the earlier of (x) the later of (A) the date that is seven (7)
months after the Date of Grant, and (B) the date that is three (3) months after
the termination of your Continuous Service, and (y) the Expiration Date;
(c)    twelve (12) months after the termination of your Continuous Service due
to your Disability (except as otherwise provided in Section 8(d)) below;
(d)    eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;
(e)    the Expiration Date indicated in your Grant Notice; or
(f)    the day before the tenth (10th) anniversary of the Date of Grant.
9.EXERCISE.
(a)    You may exercise the vested portion of your option during its term by (i)
delivering a notice of exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.
(b)    By exercising your option you agree that, as a condition to any exercise
of your option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company arising by reason of (i) the exercise of your option,
(ii) the lapse of any substantial risk of forfeiture to which the shares of
Common Stock are subject at the time of exercise, or (iii) the disposition of
shares of Common Stock acquired upon such exercise.
10.TRANSFERABILITY. Except as otherwise provided in this Section 10, your option
is not transferable, except by will or by the laws of descent and distribution,
and is exercisable during your life only by you.
(a)    Certain Trusts. Upon receiving written permission from the Board or its
duly authorized designee, you may transfer your option to a trust if you are
considered to be the

3.
109779885 v3

--------------------------------------------------------------------------------




sole beneficial owner (determined under Section 671 of the Code and applicable
state law) while the option is held in the trust. You and the trustee must enter
into transfer and other agreements required by the Company.
(b)    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement.
(c)    Beneficiary Designation. Upon receiving written permission from the Board
or its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.
11.OPTION NOT A CONTRACT FOR EMPLOYMENT. Your option is not an employment
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
12.WITHHOLDING OBLIGATIONS.
(a)    At the time you exercise your option, in whole or in part, and at any
time thereafter as requested by the Company, you hereby authorize withholding
from payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.
(b)    Because this option is a Nonstatutory Stock Option, then upon your
request and subject to approval by the Company, and compliance with any
applicable legal conditions or restrictions, the Company may withhold from fully
vested shares of Common Stock otherwise issuable to you upon the exercise of
your option a number of whole shares of Common Stock having a Fair Market Value,
determined by the Company as of the date of exercise, not in excess of the
minimum amount of tax required to be withheld by law (or such lower amount as
may be necessary to avoid classification of your option as a liability for
financial accounting purposes). If the date of determination of any tax
withholding obligation is deferred to a date later than the date of exercise

4.
109779885 v3

--------------------------------------------------------------------------------




of your option, share withholding pursuant to the preceding sentence shall not
be permitted unless you make a proper and timely election under Section 83(b) of
the Code, covering the aggregate number of shares of Common Stock acquired upon
such exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option. Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise. Any adverse consequences to you arising in connection
with such share withholding procedure shall be your sole responsibility.
(c)    You may not exercise your option unless the tax withholding obligations
of the Company and/or any Affiliate are satisfied. Accordingly, you may not be
able to exercise your option when desired even though your option is vested, and
the Company will have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.
13.TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.
14.NOTICES. Any notices provided for in your option or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
15.GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control. In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

5.
109779885 v3

--------------------------------------------------------------------------------




16.OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.
17.EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
18.VOTING RIGHTS. You will not have voting or any other rights as a stockholder
of the Company with respect to the shares to be issued pursuant to this option
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
this option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.
19.SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.
20.MISCELLANEOUS.
(a)    The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.
(c)    You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.
(d)    This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Option Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the

6.
109779885 v3

--------------------------------------------------------------------------------




result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.
* * *


This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.





7.
109779885 v3

--------------------------------------------------------------------------------




NOTICE OF EXERCISE
UNDER THE REVANCE THERAPEUTICS, INC.
2014 INDUCEMENT PLAN


REVANCE THERAPEUTICS, INC.
7555 GATEWAY BOULEVARD
NEWARK, CA 94560
Date of Exercise: _______________
This constitutes notice to Revance Therapeutics, Inc. (the “Company”) under my
nonstatutory stock option described below (the “Option”) granted pursuant to the
Company’s 2014 Inducement Plan (as it may be amended from time to time) as
evidenced by the Stock Option Grant Notice and Option Agreement thereunder, that
I elect to purchase the below number of shares of Common Stock of the Company
(the “Shares”) for the price set forth below.
Option Grant Date:
 
 
 
 
Number of Shares as to which the Option is exercised:
 
 
 
 
Certificates to be issued in name of:
 
 
 
 
Total exercise price:
 
$
 
$
Cash payment delivered herewith:
 
$
 
$
[Value of ____ Shares delivered herewith:]
 
$
 
$
[Value of ____ Shares pursuant to net exercise]
 
$
 
$
Regulation T Program (cashless exercise):
 
$
 
$





By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Company’s 2014 Inducement Plan (as it may
be amended from time to time), and (ii) to provide for the payment by me to the
Company (in the manner designated by the Company) of the Company’s withholding
obligation relating to the exercise of the Option.
Very truly yours,
 
 
Signature
 
 
Print Name






    
109779885 v3